             Case 5:19-cv-00903-G Document 6 Filed 10/04/19 Page 1 of 3




                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA


PATRICK ROTH,

        Plaintiff,                                  Case No. 5:19-cv-00903-G

v.                                                  Hon. Charles B. Goodwin

SERGEANT JOHN DOE (BADGE
#1129),      JANE        DOE,     and
OKLAHOMA CITY, a political
subdivision of the State of Oklahoma,

     Defendants,
____________________________________/

     EMERGENCY MOTION FOR LEAVE TO ALLOW PLAINTIFF TO
      SERVE A SUBPOEANA PRIOR TO THE COMMENCMENT OF
                         DISCOVERY


        NOW COMES, Plaintiff, Patrick Roth, by and through undersigned counsel,

and moves this Court to allow Plaintiff to serve a subpoena prior to the

commencement of discovery, and in support of his motion states as follows:

        1.     The Complaint (ECF #1) in this action was filed on September 27,

2019.

        2.     There are three Defendants in this action: Oklahoma City, Sergeant

John Doe, and Jane Doe.

        3.     Sergeant John Doe and Jane Doe’s identities are unknown to Plaintiff.



                                          1
             Case 5:19-cv-00903-G Document 6 Filed 10/04/19 Page 2 of 3




        4.      Plaintiff has attempted to ascertain this information by requesting it

from Oklahoma City’s police department, but the department has refused to divulge

this information.

        5.      The Summons’s (ECF #2) were issued on September 30, 2019.

Pursuant to Fed. R. Civ. 4(m), these Summons’s will expire after 90 days.

        6.      Without knowing the identities of the Defendants, Plaintiff certainly

has no way of serving them prior to the expiration of the Summonses.

        7.      Plaintiff could easily learn the identities of the unknown Defendants by

simply serving a Rule 45 subpoena on Defendant Oklahoma City and/or its police

department. Fed. R. Civ. P. 26 does not allow such subpoenas at this stage.

        WHEREFORE, Plaintiff respectfully prays that this Court enter an Order

that:

             a. Plaintiff may serve a subpoena on Defendant Oklahoma City for

                documentation that will identify Sergeant John Doe and Jane Doe,

                subject to whatever protective order, if any, this Court deems necessary;

                and

             b. Any such other relief as appears just and proper.

//

//

//


                                             2
         Case 5:19-cv-00903-G Document 6 Filed 10/04/19 Page 3 of 3



                                              Respectfully Submitted,
                                              EXCOLO LAW, PLLC

                                              /s/ Solomon M. Radner
                                              Solomon M. Radner (pro hac vice)
                                              MI Bar No. P73653
                                              Attorney for Plaintiff
                                              26700 Lahser Road, Suite 401
                                              Southfield, MI 48033
                                              (866) 939-2656
                                              sradner@excololaw.com
Dated: October 4, 2019




                          CERTIFICATE OF SERVICE

      Undersigned hereby states that on October 4, 2019, he caused the
      foregoing document to be filed electronically with the United States
      District Court and that a copy of said document was sent to all counsel of
      record through the Court’s CM/ECF electronic filing system.

                              /s/ Solomon M. Radner


                                          3
